DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
The present invention is a propulsion system which allegedly generates propulsion by resistance to electrons without any reaction.  It is submitted, however, that such an operation violates basic physical laws, in particular, Newton's 3rd Law of Motion (for every action, there’s an opposite and equal reaction).  Since the mass in the system merely rotates, there is, by Applicant’s own admission, no reaction, the device is considered inoperative.
In order to operate in the manner and for the purpose disclosed, the device would have to violate Newton's third law of motion which states that an action force must be imposed upon an 
The Patent and Trademark office is authorized to require evidence to the operability of an invention for which patent protection is sought. Consequently, in order to overcome the above rejection, Applicant must provide evidence to the operability of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification also lacks specific detail of how rotary motion of the inclined circling trajectories and how circling motion of the substance are performed simultaneously and continuously (is “continuously” to be defined as indefinitely?).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resistance" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a 
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive and are not well taken.  
Momentum is always conserved according to Newton’s 3rd law.  While Applicant may be arguing that linear momentum is not conserved, angular momentum is still conserved for rotational systems. The claimed apparatus does not conserve angular momentum.  Applicant’s arguments that conservation of momentum doesn’t apply (see point 2.1 at page 7 of Remarks) are not persuasive because the statement that the system being rotational exempts it from COM is against the laws of physics. A coordinate system is simply a way to describe the motion, it does not change the physics. A perfect example is the earth, which is rotating and precessing through space.  The laws of physics do not break if we describe the location of a person on the surface of the earth in rotational coordinates.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/William Kelleher/Supervisory Patent Examiner, Art Unit 3658